NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



THOMAS C. VAUGHAN, DOC #551837,    )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-3687
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 7, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Barbara Twine
Thomas, Judge.

LaROSE, Judge.

              We affirm the postconviction court's order granting in part and denying in

part Thomas Vaughan's motion filed under Florida Rule of Criminal Procedure 3.800(a).

We remand, however, for correction of a scrivener's error. The judgments in case

numbers 02-CF-8680, 8681, 8682, 8857, 8916, and 8917 should reflect that Mr.

Vaughan was convicted of robbery with a deadly weapon.

              Affirmed; remanded with instructions.



VILLANTI and ROTHSTEIN-YOUAKIM, JJ., Concur.